DETAILED ACTION
Claims 1-6, 8-12, 14-16 and 18-23 are pending.
Claims 7, 13 and 17 are cancelled.
Claims 21-23 are new.
This action is made Non-Final. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8-10, 14-16, 18 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henrion, US Pub. 20030210695.

With respect to claim 1, Henrion teaches a method, comprising:
receiving, by a router (fig. 3, cell switching node 1), a data packet from another router (fig. 3, ingress edge packet router B) coupled thereto (fig. 3,  cell switching node 1 receives packet (in the form of a packet cell sequence) from ingress edge packet router B; [0048], “FIG. 3 illustrates an example of transfer of a multicast packet from ingress edge packet router B, to four egress edge packet routers, namely A,C,D and E, whereby cell switching nodes 1, 2 and 4 are used for this multicast transfer ……… ingress router B is also adapted to determine that the packet cell sequence should only be outputted once on the outgoing link coupled to cell switching node 1”);
updating, by the router, the data packet to create a modified data packet ([0055], “In addition to multicasting the cells, cell switching node 1 is further adapted to also change the contents of the associated PFHC cell as follows:” – see para [0055]-[0058] for modification of the PFHC cell of packet cell sequence destined for each outgoing link (note, the PFHC cell(s) of each packet sequence destined for each outgoing link contains the DERF field --Note, the DERF field of PFHC cell may instead contain a bit mask (See para [0031]-[0032]; [0084], “………For updating the PFHC to be outputted, the filtered DEERLI identifiers can be obtained by simply AND-ing each received ERB bit with its corresponding mask bit memorized for the concerned output link termination…..”, As per [0031]-[0032], the DERF field can be a bit mask where the position of each bit in the bit mask represents a distinct local edge router identity (DEERLI) – the bit mask of DERF of PFHC cell is modified/updated for each output link based on the AND-ing operation specified);
forwarding, by the router, the modified data packet to a switch (fig. 3, outgoing link to edge packet router A, outgoing link to cell switching node 4 and outgoing link to cell switching node 2)           coupled thereto ([0051], “When the packet cell sequence arrives at cell switching node 1, the latter is adapted to extract the four DEERLI identifiers from the PFHC cell and use them to determine which outgoing link or links should be used to transmit the cell sequence to reach the four destination egress edge packet routers A, C, D and E. A packet cell forwarding decision is performed in cell switching node 1 by using these four DEERLI identifiers to address its DEERLI translation table memory, which determines that three outgoing links should be used in that cell switching node for outputting the cells of the packet cell sequence”; [0052]-[0054]); Para [0080]-[0084] teaches updating the PFHC cell for the outgoing link in the case where the DERF field carried in the PHFC cell is a bit mask);
wherein updating the data packet comprises incorporating a bit mask ([0031]-[0032], the PFHC cell includes a DERF field which comprise the DEERLI identifiers-the DERF field could be implemented as a bit mask; [0084], “For updating the PFHC to be outputted, the filtered DEERLI identifiers can be obtained by simply AND-ing each received ERB bit with its corresponding mask bit memorized for the concerned output link termination…..”, process of updating the PFHC cell (i.e. the bit mask carried in the DERF field) for a packet cell sequence on each outgoing link; see also [0055]-[0058] for case of updating the data packet when the DEERF filed is not bit based) and a tag ([0085], “In addition, in yet another variant of the method, actually combining the aforementioned methods of code-based and bit-based DEERLI identifiers, a separate DEERLI type indicator bit can be provided in the destination forwarding tag of a dedicated first cell such as a PFHC cell, for indicating whether the DEERLI identifiers are bit-based or code-based…..”, the DEERLI type indicator bit is a tag) with the data packet; and
wherein the tag indicates that the modified data packet comprises the bit mask ([0085], “In addition, in yet another variant of the method, actually combining the aforementioned methods of code-based and bit-based DEERLI identifiers, a separate DEERLI type indicator bit can be provided in the destination forwarding tag of a dedicated first cell such as a PFHC cell, for indicating whether the DEERLI identifiers are bit-based or code-based……”, the value of the DEERLI type indicator bit (tag) determines (indicates) whether the DERF field comprising the DEERLI identifiers is bit based (i.e. it is a bit mask) for determining one or more ports for forwarding the modified data packet ([0080], “….In this case a mask filtering technique can be used, which consists in filtering bit-by-bit these ERB bits by applying to them a preset filtering mask in which the value of each mask bit indicates whether the related egress edge packet router is currently reachable via this output link. Accordingly, the ERB bit of a given DEERLI identifier received with an active value will be also outputted with an active value if the value of its related mask bit is confirming that the packet cell sequence should reach the egress edge packet router corresponding to this ERB bit via this output link, else the transmitted ERB bit is filtered out by setting its value to inactive”, See also [0084]) and generating a copy of the modified data packet for each of the one or more ports ([0051]-[0054], a copy of packet cell sequence is sent to each outgoing link; See also [0084]).


With respect to claim 9, Henrion teaches a router (fig. 3, cell switching node 1), comprising: 
a microprocessor  (fig. 3, cell switching node 1 must have a processor), and 
a non-transient computer readable storage medium (fig. 3, cell switching node 1 must have associated non-transitory computer readable storage medium with program code for performing the necessary steps for performing this packet cell forwarding method; [0016]) , wherein the non-transient computer readable storage medium comprises program instructions executable to perform a method comprising:
receiving a data packet from another router (fig. 3, ingress edge packet router B) coupled thereto (fig. 3,  cell switching node 1 receives packet (in the form of a packet cell sequence) from ingress edge packet router B; [0048], “FIG. 3 illustrates an example of transfer of a multicast packet from ingress edge packet router B, to four egress edge packet routers, namely A,C,D and E, whereby cell switching nodes 1, 2 and 4 are used for this multicast transfer ……… ingress router B is also adapted to determine that the packet cell sequence should only be outputted once on the outgoing link coupled to cell switching node 1”);
incorporating a bit mask ([0031]-[0032], the PFHC cell includes a DERF field which comprise the DEERLI identifiers-the DERF field could be implemented as a bit mask; [0084], “For updating the PFHC to be outputted, the filtered DEERLI identifiers can be obtained by simply AND-ing each received ERB bit with its corresponding mask bit memorized for the concerned output link termination…..”, process of updating the PFHC cell (i.e. the bit mask carried in the DERF field) for a packet cell sequence on each outgoing link; see also [0055]-[0058] for case of updating the data packet when the DEERF filed is not bit based) and a tag ([0085], “In addition, in yet another variant of the method, actually combining the aforementioned methods of code-based and bit-based DEERLI identifiers, a separate DEERLI type indicator bit can be provided in the destination forwarding tag of a dedicated first cell such as a PFHC cell, for indicating whether the DEERLI identifiers are bit-based or code-based…..”, the DEERLI type indicator bit is a tag)  with the data packet to create a modified data packet; and
forwarding the modified data packet to a switch (fig. 3, outgoing link to edge packet router A, outgoing link to cell switching node 4 and outgoing link to cell switching node 2) coupled thereto ([0051], “When the packet cell sequence arrives at cell switching node 1, the latter is adapted to extract the four DEERLI identifiers from the PFHC cell and use them to determine which outgoing link or links should be used to transmit the cell sequence to reach the four destination egress edge packet routers A, C, D and E. A packet cell forwarding decision is performed in cell switching node 1 by using these four DEERLI identifiers to address its DEERLI translation table memory, which determines that three outgoing links should be used in that cell switching node for outputting the cells of the packet cell sequence”; [0052]-[0054]); Para [0080]-[0084] teaches updating the PFHC cell for the outgoing link in the case where the DERF field carried in the PHFC cell is a bit mask);
wherein the tag indicates that the modified data packet comprises the bit mask ([0085], “In addition, in yet another variant of the method, actually combining the aforementioned methods of code-based and bit-based DEERLI identifiers, a separate DEERLI type indicator bit can be provided in the destination forwarding tag of a dedicated first cell such as a PFHC cell, for indicating whether the DEERLI identifiers are bit-based or code-based……”, the value of the DEERLI type indicator bit (tag) determines (indicates) whether the DERF field comprising the DEERLI identifiers is bit based (i.e. it is a bit mask) for determining one or more ports for forwarding the modified data packet ([0080], “….In this case a mask filtering technique can be used, which consists in filtering bit-by-bit these ERB bits by applying to them a preset filtering mask in which the value of each mask bit indicates whether the related egress edge packet router is currently reachable via this output link. Accordingly, the ERB bit of a given DEERLI identifier received with an active value will be also outputted with an active value if the value of its related mask bit is confirming that the packet cell sequence should reach the egress edge packet router corresponding to this ERB bit via this output link, else the transmitted ERB bit is filtered out by setting its value to inactive”, See also [0084]) and generating a copy of the modified data packet for each of the one or more ports ([0051]-[0054], a copy of packet cell sequence is sent to each outgoing link; See also [0084]).


With respect to claim 15, Henrion teaches a system (fig. 3) comprising: 
a switch (fig. 3, any of cell switching nodes 2, 4, edge router A);
a router (fig. 3,  cell switching node 1) coupled to the switch, the router comprising: 
a microprocessor  (fig. 3, cell switching node 1 must have a processor), and 
a non-transient computer readable storage medium (fig. 3, cell switching node 1 must have associated non-transitory computer readable storage medium with program code for performing the necessary steps for performing this packet cell forwarding method; [0016]) , wherein the non-transient computer readable storage medium comprises program instructions executable to perform a method comprising:
receiving a data packet from another router (fig. 3, ingress edge packet router B) coupled thereto (fig. 3,  cell switching node 1 receives packet (in the form of a packet cell sequence) from ingress edge packet router B; [0048], “FIG. 3 illustrates an example of transfer of a multicast packet from ingress edge packet router B, to four egress edge packet routers, namely A,C,D and E, whereby cell switching nodes 1, 2 and 4 are used for this multicast transfer ……… ingress router B is also adapted to determine that the packet cell sequence should only be outputted once on the outgoing link coupled to cell switching node 1”);
incorporating a bit mask ([0031]-[0032], the PFHC cell includes a DERF field which comprise the DEERLI identifiers-the DERF field could be implemented as a bit mask; [0084], “For updating the PFHC to be outputted, the filtered DEERLI identifiers can be obtained by simply AND-ing each received ERB bit with its corresponding mask bit memorized for the concerned output link termination…..”, process of updating the PFHC cell (i.e. the bit mask carried in the DERF field) for a packet cell sequence on each outgoing link; see also [0055]-[0058] for case of updating the data packet when the DEERF filed is not bit based) and a tag ([0085], “In addition, in yet another variant of the method, actually combining the aforementioned methods of code-based and bit-based DEERLI identifiers, a separate DEERLI type indicator bit can be provided in the destination forwarding tag of a dedicated first cell such as a PFHC cell, for indicating whether the DEERLI identifiers are bit-based or code-based…..”, the DEERLI type indicator bit is a tag)  with the data packet to create a modified data packet; and
forwarding the modified data packet to a switch (fig. 3, outgoing link to edge packet router A, outgoing link to cell switching node 4 and outgoing link to cell switching node 2) coupled thereto ([0051], “When the packet cell sequence arrives at cell switching node 1, the latter is adapted to extract the four DEERLI identifiers from the PFHC cell and use them to determine which outgoing link or links should be used to transmit the cell sequence to reach the four destination egress edge packet routers A, C, D and E. A packet cell forwarding decision is performed in cell switching node 1 by using these four DEERLI identifiers to address its DEERLI translation table memory, which determines that three outgoing links should be used in that cell switching node for outputting the cells of the packet cell sequence”; [0052]-[0054]); Para [0080]-[0084] teaches updating the PFHC cell for the outgoing link in the case where the DERF field carried in the PHFC cell is a bit mask);
wherein the tag indicates that the modified data packet comprises the bit mask ([0085], “In addition, in yet another variant of the method, actually combining the aforementioned methods of code-based and bit-based DEERLI identifiers, a separate DEERLI type indicator bit can be provided in the destination forwarding tag of a dedicated first cell such as a PFHC cell, for indicating whether the DEERLI identifiers are bit-based or code-based……”, the value of the DEERLI type indicator bit (tag) determines (indicates) whether the DERF field comprising the DEERLI identifiers is bit based (i.e. it is a bit mask) for determining one or more ports for forwarding the modified data packet ([0080], “….In this case a mask filtering technique can be used, which consists in filtering bit-by-bit these ERB bits by applying to them a preset filtering mask in which the value of each mask bit indicates whether the related egress edge packet router is currently reachable via this output link. Accordingly, the ERB bit of a given DEERLI identifier received with an active value will be also outputted with an active value if the value of its related mask bit is confirming that the packet cell sequence should reach the egress edge packet router corresponding to this ERB bit via this output link, else the transmitted ERB bit is filtered out by setting its value to inactive”, See also [0084]) and generating a copy of the modified data packet for each of the one or more ports ([0051]-[0054], a copy of packet cell sequence is sent to each outgoing link; See also [0084]).


With respect to claims 2, 10, and 16, Henrion teaches further comprising: the router identifying a multicast group associated with the data packet ([0048], “……an example of transfer of a multicast packet from ingress edge packet router B, to four egress edge packet routers, namely A,C,D and E, whereby cell switching nodes 1, 2 and 4 are used for this multicast transfer. In this case, the PFHC cell generated by the ingress edge packet router B includes four DEERLI identifiers, designating the egress edge packet routers A, C, D, and E respectively….”, the DERF field comprising the DEERLI identifiers generated by the ingress packet router B identifies a multicast group where each DEERLI identifier corresponds to a respective edge packet router being multi-casted to; [0080], the bit mask of the DERF field of the incoming/outgoing PFHC cell identifies the multicast group); the router accessing a table in memory that maps the multicast group to the bit mask before the router incorporates the bit mask with the data packet ([0084], “For updating the PFHC to be outputted, the filtered DEERLI identifiers can be obtained by simply AND-ing each received ERB bit with its corresponding mask bit memorized for the concerned output link termination”, the updated DERF field (i.e. the bitmask of the PFHC) for each output link is determined based on a mapping (AND-ing operation) of each individual ERB bit of the DERF field of the PFHC cell of the received packet/packet sequence and a memorized preset filtering mask/selective filter mask – the updated PFHC cell (i.e. with updated bit mask) precedes the sequence of cells for the data packet; see also [0032] and [0080]).


With respect to claims 8, and 14, Henrion teaches wherein the bit mask comprises a plurality of bits, wherein a plurality of hosts are assigned respective bit positions in the bit mask ([0032], “In the bit-based approach, the DERF field comprises a sequence of edge router bits, denoted ERB, each distinct bit position thereof being associated to a distinct local edge router identity (LERI) assigned to each one of the egress edge packet routers of the subnetwork. The value of each ERB bit indicates whether the corresponding edge packet router is a destination egress edge packet router, so that each active ERB bit corresponds to one DEERLI identifier for the related packet cell sequence”).


With respect to claim 18, Henrion teaches wherein the bit mask comprises a plurality of bits, wherein a plurality of link layer destination devices are assigned respective bit positions in the bit mask ([0032], “In the bit-based approach, the DERF field comprises a sequence of edge router bits, denoted ERB, each distinct bit position thereof being associated to a distinct local edge router identity (LERI) assigned to each one of the egress edge packet routers of the subnetwork. The value of each ERB bit indicates whether the corresponding edge packet router is a destination egress edge packet router, so that each active ERB bit corresponds to one DEERLI identifier for the related packet cell sequence”).


With respect to claim 21, Henrion teaches wherein: the copy of the modified data packet for a respective port of the one or more ports includes an updated bit mask in which at least one bit of the bit mask is cleared, and the at least one bit corresponds to a host that cannot be reached from the respective port ([0080], “If a bit-based approach is used for expressing the DEERLI identifiers in the DERF field of PFHC header cells, which is especially interesting for multicast transfers in subnetworks possibly comprising a large number (such as several hundred to one thousand) of edge packet routers, one individual ERB bit per DEERLI identifier is used in the DERF field. In this case a mask filtering technique can be used, which consists in filtering bit-by-bit these ERB bits by applying to them a preset filtering mask in which the value of each mask bit indicates whether the related egress edge packet router is currently reachable via this output link. Accordingly, the ERB bit of a given DEERLI identifier received with an active value will be also outputted with an active value if the value of its related mask bit is confirming that the packet cell sequence should reach the egress edge packet router corresponding to this ERB bit via this output link, else the transmitted ERB bit is filtered out by setting its value to inactive”; [0084]).


With respect to claim 22, Henrion teaches further comprising: clearing the at least one bit of the bit mask by performing an operation using the bit mask and a forwarding table ([0080], “…..In this case a mask filtering technique can be used, which consists in filtering bit-by-bit these ERB bits by applying to them a preset filtering mask in which the value of each mask bit indicates whether the related egress edge packet router is currently reachable via this output link. Accordingly, the ERB bit of a given DEERLI identifier received with an active value will be also outputted with an active value if the value of its related mask bit is confirming that the packet cell sequence should reach the egress edge packet router corresponding to this ERB bit via this output link, else the transmitted ERB bit is filtered out by setting its value to inactive”; [0084]).










Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 3, 5, 6, 11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Henrion in view of Reader, US Pub. 2005/0080901.

With respect to claims 3 and 11, Henrion is silent on “wherein the data packet comprises an address comprising information indicating the data packet is a multicast data packet”.
However, Reader teaches wherein the multicast data packet comprises an address comprising information indicating the data packet is a multicast data packet ([0021], “…..the ingress one of interfaces 210A through 210N, 230, 240 identifies broadcast /multicast packets by checking the broadcast/multicast bit in the destination MAC address of packets. If the bit is set, a further check is performed to identify whether a packet is an IP Multicast data packet……….. In IP Multicast forwarding on LAN switch 150, the SM-FDB on the ingress one of interfaces 210A through 210N, 230, 240 is invoked to resolve a multicast group address in an IP Multicast data packet to one or more switch ports, and the data packet is transmitted on all resolved switch ports”).
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Henrion system to include the feature “wherein the multicast data packet comprises an address comprising information indicating the data packet is a multicast data packet”, as disclosed by Reader because it provides a method and apparatus for controlling treatment of traffic according to whether it is unicast traffic, multicast traffic or broadcast traffic (See Reader: para [0021]).


With respect to claim 5, Henrion is silent on “wherein the address comprises a destination MAC address that comprises a multicast group address”.
However, Reader teaches wherein the address comprises a destination MAC address that comprises a multicast group address ([0021], “…..the ingress one of interfaces 210A through 210N, 230, 240 identifies broadcast /multicast packets by checking the broadcast/multicast bit in the destination MAC address of packets. If the bit is set, a further check is performed to identify whether a packet is an IP Multicast data packet……….. In IP Multicast forwarding on LAN switch 150, the SM-FDB on the ingress one of interfaces 210A through 210N, 230, 240 is invoked to resolve a multicast group address in an IP Multicast data packet to one or more switch ports, and the data packet is transmitted on all resolved switch ports”).
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Henrion system to include the feature “wherein the address comprises a destination MAC address that comprises a multicast group address”, as disclosed by Reader because it provides a method and apparatus for controlling treatment of traffic according to whether it is unicast traffic, multicast traffic or broadcast traffic (See Reader: para [0021]).


With respect to claim 6, Henrion is silent on “wherein the address comprises a destination MAC address that comprises a multicast group address that includes a bit set to a first state to indicate that the data packet is a multicast data packet”.
However, Reader teaches wherein the address comprises a destination MAC address that comprises a multicast group address that includes a bit set to a first state to indicate that the data packet is a multicast data packet ([0021], “…..the ingress one of interfaces 210A through 210N, 230, 240 identifies broadcast /multicast packets by checking the broadcast/multicast bit in the destination MAC address of packets. If the bit is set, a further check is performed to identify whether a packet is an IP Multicast data packet……….. In IP Multicast forwarding on LAN switch 150, the SM-FDB on the ingress one of interfaces 210A through 210N, 230, 240 is invoked to resolve a multicast group address in an IP Multicast data packet to one or more switch ports, and the data packet is transmitted on all resolved switch ports”).
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Henrion system to include the feature “wherein the address comprises a destination MAC address that comprises a multicast group address that includes a bit set to a first state to indicate that the data packet is a multicast data packet”, as disclosed by Reader because it provides a method and apparatus for controlling treatment of traffic according to whether it is unicast traffic, multicast traffic or broadcast traffic (See Reader: para [0021]).


	
With respect to claim 19, Henrion is silent on “wherein the method further comprises the router receiving a signaling message from a link layer destination device indicating that the link layer destination device is interested in the multicast group”.
However, Reader teaches wherein the method further comprises the router receiving signaling message from a link layer destination device indicating that the link layer destination device is interested in the multicast group ([0017], “…..Particularly, the IP Multicast data stream corresponds to a multicast group. Ones of end systems 160A through 160N that wish to join the multicast group send to router 130 an IGMP membership report message identifying the multicast group. In response, router 130 arranges to forward to LAN switch 150, for relay to the ones of end systems 160A through 160N that are registered destination hosts in the multicast group, packets addressed to the multicast group”; see also [0025]).
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Henrion system to include the feature “wherein the method further comprises the router receiving signaling message from a link layer destination device indicating that the link layer destination device is interested in the multicast group”, as disclosed by Reader because it provides a method and apparatus for controlling treatment of traffic according to whether it is unicast traffic, multicast traffic or broadcast traffic (See Reader: para [0021]).


With respect to claim 20, Henrion is silent on “wherein the method further comprises an act of updating the table using information contained in the signaling message”.
However, Reader teaches wherein the method further comprises an act of updating the table using information contained in the signaling message ([0025], “…..Particularly, the IP Multicast data stream corresponds to a multicast group. Ones of end systems 160A through 160N that wish to join the multicast group send to router 130 an IGMP membership report message identifying the multicast group. In response, router 130 arranges to forward to LAN switch 150, for relay to the ones of end systems 160A through 160N that are registered destination hosts in the multicast group, packets addressed to the multicast group”; see also [0025], “If the packet is an IGMP membership report, the packet is transmitted to switch manager 250 with an identifier of the ingress switch port. On switch manager 250, E-IGMP agent 320 determines whether the switch port is authorized to join the multicast group identified in the report….. In either event, E-IGMP agent 320 determines from M-ADB 340 whether the multicast group address specified in the report is within the permitted or proscribed multicast group addresses or address ranges specified for the switch port. If there is conformance, that is, if the switch port is authorized to participate in the multicast group, E-IGMP agent 320 updates MM-FDB 350 to include the new multicast group/port association”).
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Henrion system to include the feature “wherein the method further comprises an act of updating the table using information contained in the signaling message”, as disclosed by Reader because it provides a method and apparatus for controlling treatment of traffic according to whether it is unicast traffic, multicast traffic or broadcast traffic (See Reader: para [0021]).


Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Henrion in view of Reader and further in view of Miller et al., US Pub. 2005/0100016 (hereinafter Miller).

With respect to claims 4 and 12, Henrion in view of Reader is silent on “wherein the address comprises an IP destination address that comprises information identifying a multicast group”.
However, Miller teaches wherein the address comprises an IP destination address that comprises information identifying a multicast group ([0008], “multicast traffic on a network can be distinguished from unicast and broadcast traffic by examining the destination IP address, which in a multicast packet identifies the specific multicast group for which an IP packet was sent”).
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Henrion-Reader system to include the feature “wherein the address comprises an IP destination address that comprises information identifying a multicast group”, as disclosed by Miller because it provides a method and apparatus for controlling treatment of traffic according to whether it is unicast traffic, multicast traffic or broadcast traffic (See Miller: para [0008]).


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Henrion in view of Adams et al., US Pub. 2013/0070762 (hereinafter Adams).

With respect to claim 23, Henrion teaches further comprising: based on the tag being set, determining, by the router, one or more ports of a plurality of ports for forwarding the modified data packet ([0085],  the tag determines code based or bit based DEERLI identifiers in DERF field and also determining, one or more ports of a plurality of ports for forwarding the modified data packet, but is silent on “the tag not being set, flooding the modified data packet to the plurality of ports”.
However, Adams teaches the tag not being set, flooding the modified data packet to the plurality of ports (Figs. 6-7; [0058], “Each flow table entry (flow entry) is associated with zero or more actions that dictate how the switch handles matching packets. If no forward actions are present, the packet is preferably dropped. The actions that may be taken by switch 14 when a match is detected between packet fields and the header fields in a flow table entry may include the following actions: forward (e.g., ALL to send the packet out on all interfaces, not including the incoming interface, CONTROLLER to encapsulate and send the packet to the controller server, LOCAL to send the packet to the local networking stack of the switch, TABLE to perform actions in flow table 28, IN PORT to send the packet out of the input port, NORMAL to process the packet with a default forwarding path that is supported by the switch using, for example, traditional level 2, VLAN, and level 3 processing, and FLOOD to flood the packet along the minimum spanning tree, not including the incoming interface)”; [0055]-[0057], “Each flow table entry may be associated with header 70, action 72, and statistics 74. Headers 70 may each include multiple header fields 76. The action in each flow table entry indicates what action switch 14 is to perform on the packet when a match is detected between the fields in the packet and the corresponding fields in the header of that flow table entry”, note one or more fields in a flow table entry may be set for matching with corresponding packet header fields).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Henrion system to include the feature “the tag not being set, flooding the modified data packet to the plurality of ports”, as disclosed by Adams because it provides improved arrangements for applying network policy to a communications network (See Adams: para [0007]).
 








Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  The examiner has maintained the references used in the last office action for the independent claims, but has added/changed citations according to applicant’s claim amendments.  The examiner also provides the following counter arguments.



The applicant argues:
Henrion describes a bit-based approach in which the DERF field is used.
The DERF field includes a sequence of edge router bits, denoted ERB, each distinct bit position
thereof being associated to a distinct local edge router identity (LERI) assigned to each one of
the egress edge packet routers of the subnetwork. The value of each ERB bit indicates whether
the corresponding edge packet router is a destination egress edge packet router, so that each
active ERB bit corresponds to one DEERLI identifier for the related packet cell sequence (J 32
and 80). Henrion, however, does not suggest the bit mask is to determine one or more ports for
forwarding the modified data packet and generating a copy of the modified data packet for each
of the one or more ports, as now clarified in the independent claims 1, 9, and 15.


Examiner’s Response:
The examiner respectfully disagrees with the applicant arguments above.   Please refer to the above claim rejections to view the specific citations of prior art Henrion that teaches “the bit mask is to determine one or more ports for forwarding the modified data packet and generating a copy of the modified data packet for each of the one or more ports”.  Note, Henrion teaches that the DERF field of the PFHC header cell may contain the DEERLI identifiers or may be expressed as a bit mask where each ERB bit represents a DEERLI identifier of a an edge router.  In particular, paragraphs [0051]-[0059] and [0080]-[0085] teaches the limitation in question).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARNAUTH G PERSAUD whose telephone number is (571)270-7295. The examiner can normally be reached 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARNAUTH G PERSAUD/Examiner, Art Unit 2477                                                                                                                                                                                                        7/2/2022


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477